Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10 and 18 recite “measuring a second transmit time delay for passing a second loopback calibration signal through a transmit chain of a second/additional wireless/sensor node and also measuring a second receive time delay for passing the second loopback calibration signal through the receive chain of the second/additional wireless/sensor node”. Claims 1, 8 and 16, disclose steps or structure of a first wireless node/apparatus/wireless sensor node. For that reason, it is unclear why would claims 2, 10 and 18 recite features for a second/additional wireless/sensor node.
Claims 9-14 and 17-22 recite “the one or more processing units of the wireless sensor node or a remote device is configured to”. Claims 9-14 and 17-22 disclose the features for an apparatus and a wireless sensor node, respectively. For that reason, it is unclear why claims 9-14 and 17-22 would recite features for a remote device.
transmitting a second communication from the second wireless node”. Claims 1, 8 and 16, disclose steps or structure of a first wireless node/apparatus/wireless sensor node. For that reason, it is unclear why would claims 4, 12 and 20 recite features for a second/additional wireless/sensor node.
Claims 5, 13 and 21 recite “transmitting the first and second communications between the first and second wireless nodes”. Claims 1, 8 and 16, disclose steps or structure of a first wireless node/apparatus/wireless sensor node. For that reason, it is unclear why would claims 5, 13 and 21 recite features for a second/additional wireless/sensor node.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472